Citation Nr: 0920983	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-06 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
NY


THE ISSUE

Entitlement to reimbursement for the cost of medical expenses 
incurred at a non-VA facility on November 18, 2007.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Medical Center 
(Fee Processing Center) of the Department of Veterans Affairs 
(VA). 



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a Veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2006); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

However, if a Veteran is to unable to meet the above 
criteria, a Veteran can avail himself of the provisions under 
the Veterans Millennium Healthcare and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000 though 
17.1003 (2006). To be eligible for reimbursement under the 
Millennium Act, the Veteran must satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment) [emphasis added];

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. (Emphasis added.)

These criteria are conjunctive, not disjunctive; thus, all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].

The March 2008 Statement of the Case reflects that the 
Veteran had active duty service from May 1945 to July 1946 
and is not service-connected for any disability; however, 
there are no official records showing the Veteran's dates of 
service, such as a Form DD-214, or any evidence supporting 
the conclusion that the Veteran is not service-connected for 
any disabilities. 

Additionally, although the claim has been denied based on a 
finding that the Veteran has other insurance to cover the 
medical costs incurred, the only documentation of the 
Veteran's insurance coverage of record does not reflect that 
the Veteran has any form of medical insurance. 

Finally, there is no evidence of hospital records from the 
November 2007 incident for which the Veteran is seeking 
reimbursement.

In short, the record is lacking critical information and the 
Board finds that adjudication of this issue cannot be 
accomplished without additional documentation

Accordingly, the case is REMANDED for the following action:

1. The VA Medical Center (VAMC) Fee 
Processing Center must obtain (and 
associate with the Veteran's claims file) 
documentation of the Veteran's dates of 
active duty service and documentation 
that the Veteran is not service-connected 
for any disabilities.

2. The VAMC Fee Processing Center  must 
obtain (and associate with the Veteran's 
claims file) the hospital records showing 
the nature of the November 18, 2007 
medical treatment, the charges to the 
Veteran for the treatment, and 
documentation of any charges covered by 
another insurance provider.

3. The VAMC Fee Processing Center must 
obtain and associate with the claims file 
documentation of any health insurance 
which covered the Veteran for the 
November 18, 2007 medical treatment.

4. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the VAMC Fee 
Processing Center should review the 
record, to include all evidence received 
since the Mach 2008 Statement of the 
Case, and readjudicate the claim. If the 
benefits sought remain denied, the 
Veteran should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




